In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1823V
                                          UNPUBLISHED


    AMANDA WASHKALAVITCH,                                       Chief Special Master Corcoran

                         Petitioner,                            Filed: May 2, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Matthew Murphy, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On December 10, 2020, Amanda Washkalavitch filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleged that she suffered a left shoulder injury related to
vaccine administration (“SIRVA”), which meets the Table definition for SIRVA, after
receiving the influenza vaccine on October 4, 2019. Petition at 1, ¶¶ 2, 16. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On March 18, 2022, I issued a ruling on entitlement, finding Petitioner entitled to
compensation for her SIRVA. On May 2, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $60,000.00,
representing compensation for her pain and suffering. Proffer at 1. In the Proffer,


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $60,000.00, representing compensation for her pain and suffering
in the form of a check payable to Petitioner. This amount represents compensation for
all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                             )
AMANDA WASHKALAVITCH,                        )
                                             )
               Petitioner,                   )       No. 20-1823V
                                             )       Chief Special Master Corcoran
       v.                                    )       ECF
                                             )
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
               Respondent.                   )
                                             )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On December 10, 2020, Amanda Washkalavitch (“petitioner”) filed a petition for

compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1

to 34 (“Vaccine Act” or “Act”), alleging that he suffered a shoulder injury related to vaccine

administration (“SIRVA”), as defined in the Vaccine Injury Table, following administration of

an influenza vaccine on October 4, 2019. Petition at 1. On March 18, 2022, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Act for a SIRVA Table injury, and on the

same day, the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation. ECF No. 21; ECF No. 22.

      I.      Items of Compensation

               Pain and Suffering

       Based on the evidence of record, respondent proffers that petitioner should be awarded

$60,000.00 in pain and suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
      This amount represent all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

      II.      Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $60,000.00, in the form of a

check payable to petitioner.

Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Amanda Washkalavitch: $60,000.00.

                                              Respectfully Submitted,

                                              BRIAN M. BOYNTON
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                     s/ Matthew L. Murphy
                     Matthew L. Murphy
                     Trial Attorney
                     Torts Branch, Civil Division
                     U.S. Department of Justice
                     P.O. Box 146
                     Benjamin Franklin Station
                     Washington, D.C. 20044-0146
                     (202) 616-4840
                     matthew.murphy@usdoj.gov
DATED: May 2, 2022